BY THE COURT.
This case comes to us on direct appeal from judgments of the Orange County Circuit Court entered on pleas of no contest reserving the right to appeal. Among the issues raised is the denial by the circuit court of motions by the appellants to dismiss charges alleging violations of Section 796.07, Florida Statutes (1975), and upholding the constitutionality of the statute. We have jurisdiction under Article V, Section 3(b)(1) of the Florida Constitution, and we deny the state’s motion to quash the appeal.
After a careful review of the appellants’ brief and the record, we dispense with the filing of a brief by the state and oral argument. The judgments entered below are affirmed. State v. Bales, 343 So.2d 9 (Fla.1977).
It is so ordered.
OVERTON, C. J., and ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.